ACCEPTED
                                                                                                         01-11-01070-CV
                                                                                               FIRST COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                                     ONE SHELL PLAZA            AUSTIN        LONDON7/14/2015 3:29:37 PM
                                                     910 LOUISIANA              BEIJING       MOSCOWCHRISTOPHER PRINE
                                                     HOUSTON, TEXAS             BRUSSELS      NEW YORK            CLERK
                                                     77002-4995                 DALLAS        PALO ALTO
                                                                                DUBAI         RIO DE JANEIRO
                                                     TEL +1 713.229.1234        HONG KONG     RIYADH
                                                     FAX +1 713.229.1522        HOUSTON       WASHINGTON
                                                     BakerBotts.com
                                                                                    FILED IN
                                                                            1st COURT OF APPEALS
                                                                                HOUSTON, TEXAS
July 14, 2015                                                               7/14/2015 3:29:37 PM
                                                                            CHRISTOPHER
                                                                                Amy Pharr HefleyA. PRINE
002328.0800                                                                          Clerk
                                                                                TEL +1 713.229.1270
                                                                                FAX +1 713.229.2770
                                                                                amy.hefley@bakerbotts.com
VIA ELECTRONIC FILING

Christopher A. Prine
Clerk, First Court of Appeals
First Court of Appeals
301 Fannin Street
Houston TX 77002-2066

         Re:      Court of Appeals Number: 01-11-01070-CV; RSL Funding, LLC vs. Gregory S.
                  Everett, et al.; In the Court of Appeals for the First Judicial District of Texas at
                  Houston

Dear Mr. Prine:

                Enclosed please find a copy of the order from the United States Bankruptcy Court
for the Western District of Louisiana lifting the automatic stay to allow the above-referenced
appeal to proceed in this Court. Prudential Insurance Company of America respectfully requests
that this Court reinstate the appeal, which was stayed due to the bankruptcy proceedings.
                  Thank you for your attention to this matter.


                                                        Very truly yours,



                                                        Amy Pharr Hefley


cc:      All counsel of record




Active 19765354